DETAILED ACTION
Claims 17-18 and 21 are cancelled. Claims 9-12 are withdrawn. Claims 1-8, 13-16 and 19-20 are pending.
Claim Objections
Claims 1-3 are objected to because of the following deficiencies:
Claim 1 recites that 
“an image sensor integrated circuit (IC) electrically connected to the fingerprint sensor package” and
Claim 2 recites 
“an image sensor IC disposed on the second surface of the first base and electrically connected to the image sensor” implying a second image sensor IC; Claim 3 recites “the image sensor IC” and is unclear to what image sensor IC is referring to, the one of claim 1 or that of claim 2.
Review of the specification reveals that there is only one image sensor IC, a part of the fingerprint sensor package, therefore to advance prosecution and improve clarity examiner suggests to delete from claim 1 “an image sensor integrated circuit (IC) electrically connected to the fingerprint sensor package.” This would eliminate a second “image IC” implication and resolve the ambiguity of how the image IC is connected to the package while it is included in the package itself.
As per claim 1, the limitation “the fingerprint sensor” should be “the fingerprint sensor package” to correct antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choo (US 2018/0151641) in view of Holmberg (US 2014/0176485).
As per claim 1, Choo discloses a display device (Abstract) comprising:
a display panel (Fig. 1, #14-17, 19; [0038]);
a fingerprint sensor package (#23) at least partially overlapping the display panel (Fig. 11; [0080]);
an image sensor integrated circuit (IC) electrically connected to the fingerprint sensor package (#23; [0044]-[0046]; where an image sensor integrated circuit (IC) is inherently present); 
a printed circuit board (PCB) (#26) including a circuit board base (i.e., a circuit board base where PCB #26 connects to first base #24) at least partially overlapping the display panel and including a touch sensor integrated circuit (IC) (#25; [0051]-[0052]); and
a rear cover receiving the display panel, the fingerprint sensor, and the PCB (Fig. 11; [0079]-[0080]; where smartphone inherently includes a rear cover receiving the display panel #14-17, 19, the fingerprint sensor #23, and the PCB #26),
wherein the fingerprint sensor package (#23) includes: a first base (Fig. 3, #24) having a plurality of conductive patterns ([0056]; where metal filler #24c disposed along 
wherein the first base (#24) includes a first portion (i.e., the first side #24a of the first base #24) providing a space (i.e., a space where the fingerprint sensor module #23 overlaps the first side #24a of the first base #24) for the image sensor (i.e., the CCD or CIS of the fingerprint sensor module #23), and a second portion (i.e., the second side #24b of the first base #24) providing a space (i.e., a space where the fingerprint sensor module #23 overlaps the second side #24b of the first base #24) for the image sensor IC ([0044]), and wherein the first portion (i.e., the first side #24a of the first base #24) does not overlap the circuit board base (i.e., the circuit board base where PCB #26 connects to first base #24), and the second portion (i.e., the second side #24b of the first base #24) overlaps the circuit board base (i.e., the circuit board base where PCB #26 connects to first base #24).
However, Choo does not teach the first conductive layer of the fingerprint sensor is spaced apart from the rear cover by an air layer;
wherein the first conductive layer and the rear cover form a capacitor;
wherein the first conductive layer is electrically connected to the touch sensor integrated circuit to measure pressure.

wherein the first conductive layer (#55) and the rear cover (#6) form a capacitor ([0050]-[0052]);
wherein the first conductive layer (#55) is electrically connected to the touch sensor integrated circuit (i.e., processor) to measure pressure ([0050]-[0052]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the sensor system discloses by Holmberg to the first conductive layer of the fingerprint sensor of Choo so as to provide a sensor system configured to sense, in particular, a change in the capacitance, i.e., an offset capacitance between the state with and without the touch action (Holmberg: [0052]).
As per claim 4, Choo discloses the display device of claim 1, wherein:
the PCB (#26) further includes a second base having first and second surfaces (Fig. 1 discloses the PCB #26 further includes a second base where drive IC #25 is mounted having first and second surfaces),
the first surface of the second base faces the display panel (Fig. 1 discloses the first surface of the second base faces the display panel #14-17, 19), and
the touch sensor IC (#25) is disposed on the second surface of the second base (Fig. 1 discloses the touch sensor IC #25 is disposed on the second surface of the second base).
As per claim 5, Choo discloses the display device of claim 4, wherein the PCB (#26) does not overlap with either the image sensor or the first conductive layer (Fig. 1 
wherein the first base (#24) includes:
an image sensor supporting portion supporting the image sensor (Fig. 1 discloses the first base #24 includes an image sensor supporting portion supporting the image sensor), and
a connector portion protruding from the image sensor supporting portion and having a connector which electrically connects the first base (#24) to the second base ([0051]-[0052]; where a connector portion is inherently present).
As per claim 6, Choo discloses the display device of claim 4, wherein:
the display panel includes a first plurality of pads ([0042]; [0054]; where the display panel comprising organic thin film #17 inherently includes a first plurality of pads), and
the PCB (#26) includes a second plurality of pads disposed on the first surface of the second base and connected to the first plurality of pads ([0042]; [0054]; where a second plurality of pads is inherently present).
As per claim 15, Choo discloses the display device of claim 1, wherein:
the PCB (#26) further includes a second base having first and second surfaces (Fig. 1 discloses the PCB #26 further includes a second base having first and second surfaces),
the first surface of the second base faces the display panel (Fig. 1 discloses the first surface of the second base faces the display panel #14-17, 19),

the first base is at least partially bent (Fig. 1 discloses the first base is at least partially bent), and
at least part of the first surface of the first base faces the second surface of the second base (Fig. 1 discloses at least part of the first surface of the first base faces the second surface of the second base).
As per claim 16, Choo discloses the display device of claim 15, further comprising:
a rear sheet (#20) disposed between the display panel (#14-17, 19) and the PCB (#26) and having an opening (#30; [0048]-[0049]),
wherein the image sensor is inserted in the opening (#30) of the rear sheet (#20; [0048]-[0050]).
As per claim 19, Choo discloses a fingerprint sensor package (Abstract; [0002]) comprising:
a base (Fig. 3, #24) having a plurality of conductive patterns (#24c) disposed thereon, the base (#24) including a first portion (i.e., the first side #24a of the base #24) and a second portion (i.e., the second side #24b of the base #24; [0056]);
an image sensor (#23) disposed on a first surface (#24a) of the first portion (i.e., the first side #24a of the base #24; [0044]; [0056]);
a conductive layer (#24d) disposed on a second surface (i.e., a second surface #24b overlapping the image sensor #23) of the first portion (i.e., the first side #24a of 
a rear cover accommodating a display panel, the image sensor, and the base (Fig. 11; [0079]-[0080]; where a smartphone inherently includes a rear cover receiving a display panel #14-17, 19, the image sensor (#23), and the base #24),
wherein (Fig. 3 discloses) an area occupied by the conductive layer (#24d) is larger than an area occupied by the image sensor (#23; [0056]),
wherein the conductive layer (#24d) does not overlap the second portion (i.e., the second portion to the leftmost of conductive pattern #24c and conductive layer #24d below the image sensor #23).
However, Choo does not teach a capacitor for measuring a pressure is formed by the conductive layer, the rear cover, and an air layer between the conductive layer and the rear cover.
Holmberg teaches a capacitor for measuring a pressure is formed by the conductive layer (#55), the rear cover (#6), and an air layer (#9) between the conductive layer (#55) and the rear cover (#6; [0050]-[0052]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the sensor system discloses by Holmberg to the fingerprint sensor package of Choo so as to provide a sensor system configured to sense, in particular, a change in the capacitance, i.e., an offset capacitance between the state with and without the touch action (Holmberg: [0052]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Holmberg and further in view of Iliev (US 2010/0039121).
As per claim 2, Choo in view of Holmberg discloses the display device of claim 1.
However, the prior art of Choo and Holmberg do not explicitly teach the fingerprint sensor package further includes an image sensor IC disposed on the second surface of the first base and electrically connected to the image sensor.
Iliev teaches the fingerprint sensor package (Fig. 3, #205) further includes an image sensor IC (#20) disposed on the second surface of the first base (#90) and electrically connected to the image sensor (#10; [0017]; [0019]-[0020]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed the image sensor IC disclosed by Iliev to the fingerprint sensor package of Choo in view of Holmberg so as to simplify the design of the fingerprint sensor package. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Holmberg and further in view of Iliev in view of Du (US 2018/0005004).
As per claim 3, Choo in view of Holmberg in view of Iliev discloses the display device of claim 2, further comprising:
wherein the first conductive layer (Choo: #24d) is configured to receive a signal from the touch sensor IC via the plurality of conductive patterns of the first base (Choo: #24; [0052]; [0056]).
However, the prior art of Choo, Holmberg and Iliev do not explicitly teach a processor configured to control operations of the touch sensor IC and the image sensor IC,

Du teaches a processor (Fig. 2, i.e., microprocessor) configured to control operations of the touch sensor IC (i.e., touch detection circuit) and the image sensor IC (i.e., fingerprint recognition chip; [0027]-[0028]),
wherein the touch sensor IC (i.e., touch detection circuit) and the image sensor IC (i.e., fingerprint recognition chip) are connected to the processor (i.e., microprocessor) via different paths (Fig. 2 discloses the touch sensor IC, i.e., touch detection circuit and the image sensor IC, i.e., fingerprint recognition chip are connected to the processor, i.e., microprocessor via different paths).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the processor, touch sensor IC and image sensor IC disclosed by Choo in view of Holmberg and Iliev connected according to Du so as to avoid crosstalk from signal coupling.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Holmberg in view of Azad (US 2019/0260112) in view of Huang (US 2008/0187191).
As per claim 7, Choo in view of Holmberg discloses the display device of claim 1.
However, the prior art of Choo and Holmberg do not teach the rear cover is a conductive rear cover containing a conductive material, 
wherein the conductive rear cover is electrically connected to the touch sensor IC and is configured to receive a ground signal therefrom, and
wherein the conductive rear cover is spaced apart from the first conductive layer,

Azad teaches a conductive rear cover (Fig. 1, #12) containing a conductive material and configured to receive the display panel (#14), the fingerprint sensor package, and the PCB ([0026]-[0028]; [0033]; [0044]),
wherein the conductive rear cover (#12) is spaced apart from the first conductive layer ([0033]; where the conductive rear cover #12 is inherently spaced apart from the first conductive layer of conductive structures such as printed circuit boards).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the conductive rear cover disclosed by Azad to the display device of Choo in view of Holmberg so as to provide a conductive housing that includes a peripheral housing structure and a rear housing wall that runs around the periphery of the display device.
However, the prior art of Choo, Holmberg and Azad do not teach the conductive rear cover is electrically connected to the touch sensor IC and is configured to receive a ground signal therefrom.
Huang teaches the conductive rear cover (Fig. 3, #250) is electrically connected to the sensor IC and is configured to receive a ground signal therefrom ([0021]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the ground lead disclosed by Huang to electrically connect the conductive rear cover and the touch sensor IC of Choo in view of Holmberg and Azad so as to protect the touch sensor IC from damage from electrostatic discharge.

a window (Choo: #11) disposed on the display panel (Choo: #14-17, 19; [0041]),
wherein the conductive rear cover (Azad: #12) is fixed to the window (Azad: [0026]-[0028]; [0032]), and the fingerprint sensor package (Choo: #23) is fixed to the window (Choo: [0047]).
Allowable Subject Matter
Claims 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of a display device comprising a fingerprint sensor package partially overlapping the display panel does not teach or fairly suggest the fingerprint sensor package further includes a shielding electrode layer disposed between the first base and the first conductive layer, and an insulating layer dispose between the shielding electrode layer and the first conductive layer to insulate both the shielding electrode layer and the first conductive layer, and the via electrode penetrates the insulating layer and the fingerprint sensor package comprising an insulating layer disposed between the base and the conductive layer; and an image sensor IC disposed on the second surface of the base, a rear cover accommodating the display panel, the fingerprint sensor, and the PCB, wherein a capacitor for measuring a pressure is formed by the first conductive layer, the rear cover, and an air layer between the first conductive layer and the rear cover.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a display device comprising a fingerprint sensor package partially overlapping the display panel does not teach or fairly suggest an insulating layer disposed between the base and the conductive layer; and an image sensor IC disposed on the second surface of the base, the conductive layer is disposed directly on the insulating layer, the base is flexible, and the base includes an image sensor supporting portion providing a space configured to receive the image sensor, an image sensor IC supporting portion protruding from the image sensor supporting portion and being configured to receive the image sensor IC, and a connector portion protruding from the image sensor IC supporting portion.
Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 
Applicant states on page 12 in the Remarks, “Choo fails to disclose a portion of a second flexible substrate 24 on which the image sensor IC is disposed. Therefore, Choo fails to disclose that the portion of a second flexible substrate 24 is disposed in an overlapping portion OA of a first flexible substrate 26 and the second flexible substrate 24. Accordingly, Choo and Holmberg fail to disclose or teach “wherein the first base 
	The Examiner, respectfully, does not agree. Choo discloses on Figures 2 and 3, the first base (#24) includes a first portion (i.e., the first side #24a of the first base #24) providing a space (i.e., a space where the fingerprint sensor module #23 overlaps the first side #24a of the first base #24) for the image sensor (i.e., the CCD or CIS of the fingerprint sensor module #23), and a second portion (i.e., the second side #24b of the first base #24) providing a space (i.e., a space where the fingerprint sensor module #23 overlaps the second side #24b of the first base #24) for the image sensor IC (see Choo, paragraph 0044), and wherein the first portion (i.e., the first side #24a of the first base #24) does not overlap the circuit board base (i.e., the circuit board base where PCB #26 connects to first base #24), and the second portion (i.e., the second side #24b of the first base #24) overlaps the circuit board base (i.e., the circuit board base where PCB #26 connects to first base #24).
 	Therefore, Choo discloses the limitation of “wherein the first base includes a first portion providing a space for the image sensor, and a second portion providing a space for the image sensor IC, and wherein the first portion does not overlap the circuit board base, and the second portion overlaps the circuit board base” as recited in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622